—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered April 2, 1992, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant was sentenced, in accordance with his plea agreement, as a persistent felony offender to a term of imprisonment of 10 years to life. Defendant did not controvert the predicate felony statement, although given an opportunity to do so, and has therefore failed to preserve this issue for our review. Further, given that defendant did not detrimentally rely upon an initial offer of a lesser sentence, we find no error in the withdrawal of that offer prior to defendant’s plea.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.